Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed on 1/21/2022 has been received; Claims 1-4, 8, 9, 11-24 are pending. Claims 1, 2, 13, 18-24 have been withdrawn from consideration. 
Claims 3, 4, 8, 9, 11, 12, 14-17 are being treated on the merits. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 4, 8, 9, 11, 12 & 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai (US 2016/0047072) in view of de Backer (US 2017/0066212) and Usuki (US 2014/0020786).
Regarding Claim 15, Tsai disclose an article of footwear having a woven (Para. 29-34) comprising: a first surface (1st, see annotated Figure 1A below) and a second surface (2nd, see annotated Figure 1A below); and a plurality of woven cells (cell, see annotated Figure 1a below), each woven cell in the plurality of woven cells comprising; a perimeter (P, see annotated Figure 1a below); and a reactive region (R, see annotated Figure 1a below, Para. 35) enclosed within the perimeter (see annotated Figure 1a below), wherein the reactive region changes from a first physical state to a second physical state when the woven upper is exposed to an external stimulus (Para. 35), wherein the reactive region is comprised of a first outer layer (1, see annotated Figure 1a below) comprising at least a second yarn (102), and a third outer layer (3, see annotated Figure 1a below) comprising at least a third yarn (106), wherein the third yarn is dimensionally unstable in response to the external stimulus (Para. 32 & 35, “elastic”, “heat treating process shrinks the floating threads 106”), and wherein the first surface of the woven upper is comprised of the first outer layer and the second surface of the woven upper is comprised of the third outer layer (see annotated Figure 1a below). Tsai discloses the woven structure can be used for various items like a footwear (Para. 29). 
Tsai does not specifically disclose an article of footwear being a woven upper. However, de Backer discloses a woven upper (Para. 16, 17 & 21) which 
Tsai does not specifically disclose a perimeter comprising at least a first weft yarn, a second middle layer comprising at least the first weft yarn; wherein the second middle layer is between the first outer layer comprising a second weft yarn interwoven with a warp yarn and the third outer layer comprising a third weft yarn interwoven with the warp yarn.
However, Usuki discloses a triple weft (Figure 6) with a top, middle and bottom layer (u, m, d, Figure 6) interwoven with a warp yarns (Figure 6, Para 57-61). It would have been obvious to one of ordinary skill in the art before the effective filing date to include a middle weft yarn, as taught by Usuki, to the woven of Tsai in order to have a woven with good air permeability and rigidity for the purpose of structural integrity. 
Regarding Claim 3, the combination of Tsai, de Backer and Usuki disclose a first woven cell (1, see annotated Figures 7 & 10 below) and a second woven (2, see annotated Figures 7 & 10 below) cell in the plurality of woven cells have at least one common portion of the perimeter (P, see annotated Figures 7 & 10 below).
Regarding Claim 4, the combination of Tsai, de Backer and Usuki disclose the third yarn is interwoven with at least a portion of the first yarn and at least a portion of the second yarn at the perimeter (Tsai, Figures 1a-1b).
Regarding Claim 8, the combination of Tsai, de Backer and Usuki disclose the yarn is a 50denier-600denier polyester yarn (Para. 31-32). 
Regarding Claim 9, the combination of Tsai, de Backer and Usuki disclose the first yarn, the second yarn, and the fourth yarn are dimensionally stable in response to the external stimulus (Tsai, Para. 35, since the third yarn is the one the responds to the external stimulus; then the other yarns are stable).
Regarding Claim 11, the combination of Tsai, de Backer and Usuki disclose a length of the third yarn is dimensionally reduced in response to the external stimulus (Tsai, Para. 35, “shrinks”).
Regarding Claim 12, the combination of Tsai, de Backer and Usuki disclose the first yarn limits elongation of the reactive region in a weft direction (it would limit the elongation in the weft direction to some degree).
Regarding Claim 14, the combination of Tsai, de Backer and Usuki disclose the reactive region abuts at least a portion of the perimeter (Tsai, Figures 1a, 1b, 7 & 10)
Regarding Claim 16, the combination of Tsai, de Backer and Usuki disclose the external stimulus is heat (Para. 35). The combination of Tsai and de Backer do not specifically disclose the external stimulus comprises moisture that is at or above 100 degrees Celsius and at or below 150 degrees Celsius. However, de Backer further discloses heating to 100-160 degrees Celsius to shrink a shoe upper (Para. 26-28). It would have been obvious to one of ordinary skill in the art to heat the article to the claimed degrees, as taught by de Backer, in order to cause the fabric to shrink to its desired shape and design.
Regarding Claim 17, the combination of Tsai, de Backer and Usuki disclose each woven cell in the plurality of woven cells further comprises a non-reactive region enclosed within the reactive region (Tsai, Figures 1a, 1b, 7 & 10, Para. 28-35 & 38).

    PNG
    media_image1.png
    368
    644
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    514
    713
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    539
    701
    media_image3.png
    Greyscale


Response to Arguments
Applicant's arguments filed 1/21/2022 have been fully considered but they are not persuasive. 
Applicant Remarks: Applicant asserts the combination of Tsai, de Baker and Usuki do not teach or suggest a reactive region having “a third outer layer comprising at least a third weft yarn interwoven with the warp yarn, wherein the third weft yarn is dimensionally unstable in response to the external stimulus”. Tsai does not disclose an “outer layer” as claimed. 
Examiner respectfully disagrees. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Tsai does teach a third outer layer since the layer of 106 can be interpreted as an outer layer. Applicant has not provided any context or structure to differentiate an outer layer from a middle layer. Currently the layers, as claimed, need to be weft yarns interwoven with a warp structure and the layers between each other, respectively. The combination of Tsai, de Becker and Usuku teach the claimed structure. A first and second surface does not remedy the structure and/or location of the outer layers. 
It is suggested applicant clarity, relative to a woven upper, the first surface, second surface, outer layer and middle layer. 
It is also suggested applicant clarify the reactive region having an external stimulus and/or further define a non-reactive region since in a broad sense any type of force will technically create an external stimulus, wherein some yarns could react (ex. spandex, elastic) and some yarns would not react (ex. perhaps nylon).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHARINE KANE whose telephone number is (571)272-3398. The examiner can normally be reached Mon-Fri 7am-5pm (PCT) (10am-8pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHARINE G KANE/Primary Examiner, Art Unit 3732